The Honorable Bill Strait Prosecuting Attorney 15th Judicial District P.O. Box 460 Dardanelle, AR  72834
Dear Mr. Strait:
This is in response to your request for an opinion regarding whether the position of municipal judge is a county or city position for purposes of filing for office.  In my opinion, the position of municipal judge is a city position for this purpose.
The Arkansas Supreme Court has held that the position of municipal judge is a municipal office.  See Beshear v. Clark,292 Ark. 47, 728 S.W.2d 165 (1987); Johnson Co. Election Comm'rs v. Holman, 280 Ark. 128, 655 S.W.2d 408 (1983).  In Holman, the court held that a lower court's ruling to this effect was correct "even though the judge is elected by a county-wide vote, exercises county-wide jurisdiction, and is paid partly by the city and partly by the county."280 Ark. at 128-29.  This caselaw indicates that the position of municipal judge should be treated as a municipal office for purposes of filing for election to the position.  The requirement in A.C.A. 16-17-403(c) (1987) that individuals running for the office of municipal judge of more than one city in a county file for election in each of the respective cities agreeing to such joint representation provides legislative support for this conclusion.  See also Opinion No.93-314 (position of Pulaski County Municipal Judge should be treated as a municipal office for purposes of filling vacancy therein).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh